DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 17/751796 and Patent No. US 11,335,052 B2
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-19, 21, 22, and 24 of U.S. Patent No 11,335,052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the methods steps of the current application with those of the copending patent US 11,335,052 B2 as the claims of the current application are broader in scope than those of the patent.


Application 17/751,796
U.S. Patent No 11,335,052 B2
Claim 1
Claim 5
Claim 2
Claim 6
Claim 3
Claim 7
Claim 4
Claim 10
Claim 5
Claim 11
Claim 6
Claim 3
Claim 7
Claim 4
Claim 8
Claim 9
Claim 9
Claim 1
Claim 10
Claim 16
Claim 11
Claim 17
Claim 12
Claim 18
Claim 13
Claim 21 
Claim 14
Claim 22
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 19
Claim 19
Claim 12
Claim 20
Claim 24


Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, line 6 – The semi-colon (;) after the term “and;” should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keall (US 2011/0216069 A1, hereinafter referenced “Keall”) in view of Akenine-Moller (US 2015/0145873 A1, hereinafter referenced “Akenine”)

In regards to claim 1, Keall discloses a method for use in a computer system (Keall, Abstract; Reference describes a graphics processing device may generate coordinates for vertices of graphics primitives in a view-space), the method comprising: 
-generating a primitive batch from a plurality of primitives (Keall, paragraphs [0100]-[0101]; Reference at paragraph [0100] discloses the graphics primitives, for example, the triangles 410, 412 and/or 414 may overlap one or more of the tiles 402….The graphics primitives and/or their vertices may define one or more of an image, an object and/or a surface, for example…the view-space coordinates may indicate a rendered object's position on a video screen. Paragraph [0101] discloses the 3D pipeline 300 may read vertex information for the graphics primitives represented in modeling space and may apply various transforms that may place the primitives, for example, the triangles 410, 412 and/or 414 at certain coordinates within the tiled view-space frame 400. The transforming of the triangle to view space coordinate by the 3D pipeline interpreted as the generating of the primitive batch regarding the triangles from the 3D pipeline); 
-computing respective bin intercepts for each of the plurality of primitives in the primitive batch (Keall, paragraph [0106]; Reference discloses during the tile binning phase, primitives may be transformed into view-space and corresponding view-space coordinates for vertices of the primitives may be determined (i.e. the computing of bin or tile intercepts for the triangles or primitives. As such, the binning phase may be referred to as a coordinate shading phase. Primitives that overlap a tile may be identified. Geometry touching of tile analogous to bin intercept as the overlapping is the intercepting of the primitive and corresponding tile or bin); 
-and shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed (Keall, paragraph [0127]; Reference discloses the tile lists 430 may be utilized to reference the one or more vertices and/or the one or more graphics primitives during vertex shading, for example, during the tile rendering phase….The graphics primitives and/or vertices that overlap at least a portion of a tile defined in the view-space may be determined. For example, the triangle A 410 and triangle C 414 may overlap the tile (1, 2) 406. The shading performed based on vertices or primitives of a tile list having respective overlap or intercept coordinates is interpreted as shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed), 
-wherein iteratively processing each of the respective bin intercepts comprises: selecting a particular bin intercept from each of the respective bin intercepts computed Keall, paragraph [0106]; Reference discloses In operation, rendering of the triangles 410, 412 and/or 414 may comprise a tile binning phase and a tile rendering phase…Primitives that overlap a tile may be identified. For example, the tile (1, 0) 404 may be overlapped by the triangle A 410. The tile (2, 1) 406 may be overlapped by the triangle A 410 and the triangle C 414. Vertex information and/or vertex attributes may be stored in indexed records within the table of vertices 450. For each tile 402, a tile list may be generated during the tile binning phase that may comprise compressed indices that may be utilized to index vertices within the table of vertices 450. The identifying of a primitive that overlaps (i.e. intercepts) a particular tile from the group of overlapped tiles and primitives as referenced by a tile list is interpreted as the identifying a particular bin intercept from each of the respective bin intercepts computed), 

Keall does not explicitly disclose but Akenine teaches
-rasterizing a first primitive and all other primitives that have the particular bin intercept (Akenine, paragraph [0046]; Reference discloses pick-sorting is a technique to avoid synchronization when many cores are binning triangles to the same bin. In such a case, there can be N lists per bin, where N is the number of cores. If a core finds that a triangle overlaps (i.e. intercepts) a tile (i.e. bin), it stores the triangle pointer into its list of the triangle bin associated with the tile. Each triangle has a submission order identifier, so the rest of the pipeline can choose a triangle to rasterize from the N lists and chooses the triangle with the lowest submission order identifier. Selection of the primitive for rasterization based on a lowest submission order identifier is interpreted as rasterizing a first primitive and all other primitives that have the same  tile or bin overlap before rasterizing the next primitive in the N list or subsequent bin intercept), 
-and selecting a new particular bin intercept from a remaining subset of the respective bin intercepts computed, wherein the first primitive has the new particular bin intercept (Akenine, Fig. 5; Reference discloses in steps 522-530 a process in which a highest priority tile is selected and any unprocessed geometry is the selected for shading of the vertices of the geometry group and binning of the overlapping tiles or intercepts. The new particular bin interpreted as the selection of vertices of a geometry from the unprocessed geometry group. The new particular bin intercept interpreted as the step for determining whether shading and binning of all groups of overlapping tiles is completed).  
Keall and Akenine are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the image processing techniques of Akenine in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores in parallel applicable to improving load balancing in graphics processing systems such as those taught in Keall.

In regards to claim 2, Keall in view of Akenine teach the method of claim 1.
Keall does not disclose but Akenine teaches
-wherein the rasterizing follows an order of processing associated with an arrival identifier of each primitive (Akenine, paragraph [0046]; Reference each triangle has a submission order identifier, so the rest of the pipeline can choose a triangle to rasterize from the N lists and chooses the triangle with the lowest submission order identifier.).  
Keall and Akenine are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the image processing techniques of Akenine in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores in parallel applicable to improving load balancing in graphics processing systems such as those taught in Keall.

In regards to claim 10, Keall discloses a computer system (Keall, Abstract)  comprising: 
-a memory (Keall, paragraph [0031]; Reference disclose a memory 101t); 
-one or more processing units (Keall, paragraph [0031]; Reference discloses processor 101a); 
-and a bus coupled to the memory and the processing unit (Keall, paragraph [0032]; Reference discloses that the MMP 101a may also comprise integrated interfaces, which may be utilized to support one or more external devices coupled to the mobile multimedia device 105a…the MMP 101a may be communicatively coupled to the memory 101 t and/or the external memory 101 n. Fig. 2 illustrates components of multimedia processor 102 such as universal serial bus (USB) 152) 
-wherein the one or more processing units are configured to: generate a primitive batch from a plurality of primitives (Keall, paragraphs [0100]-[0101]; Reference at paragraph [0100] discloses the graphics primitives, for example, the triangles 410, 412 and/or 414 may overlap one or more of the tiles 402….The graphics primitives and/or their vertices may define one or more of an image, an object and/or a surface, for example…the view-space coordinates may indicate a rendered object's position on a video screen. Paragraph [0101] discloses the 3D pipeline 300 (i.e. primitive pipeline) may read vertex information for the graphics primitives represented in modeling space and may apply various transforms that may place the primitives, for example, the triangles 410, 412 and/or 414 at certain coordinates within the tiled view-space frame 400. The transforming of the triangle to view space coordinate by the 3D pipeline interpreted as the generating of the primitive batch regarding the triangles from the 3D pipeline); 
-compute bin intercepts for each of the plurality of primitives in the primitive batch (Keall, paragraph [0106]; Reference discloses during the tile binning phase, primitives may be transformed into view-space and corresponding view-space coordinates for vertices of the primitives may be determined (i.e. the computing of bin or tile intercepts for the triangles or primitives. As such, the binning phase may be referred to as a coordinate shading phase. Primitives that overlap a tile may be identified. Geometry touching of tile analogous to bin intercept as the overlapping is the intercepting of the primitive and corresponding tile or bin); 
-and shade the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed (Keall, paragraph [0127]; Reference discloses the tile lists 430 may be utilized to reference the one or more vertices and/or the one or more graphics primitives during vertex shading, for example, during the tile rendering phase….The graphics primitives and/or vertices that overlap at least a portion of a tile defined in the view-space may be determined. For example, the triangle A 410 and triangle C 414 may overlap the tile (1, 2) 406. The shading performed based on vertices or primitives of a tile list having respective overlap or intercept coordinates is interpreted as shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed.), 
-wherein iteratively processing each of the respective bin intercepts comprises: identifying a particular bin intercept from each of the respective bin intercepts computed (Keall, paragraph [0106]; Reference discloses In operation, rendering of the triangles 410, 412 and/or 414 may comprise a tile binning phase and a tile rendering phase…Primitives that overlap a tile may be identified. For example, the tile (1, 0) 404 may be overlapped by the triangle A 410. The tile (2, 1) 406 may be overlapped by the triangle A 410 and the triangle C 414. Vertex information and/or vertex attributes may be stored in indexed records within the table of vertices 450. For each tile 402, a tile list may be generated during the tile binning phase that may comprise compressed indices that may be utilized to index vertices within the table of vertices 450. The identifying of a primitive that overlaps (i.e. intercepts) a particular tile from the group of overlapped tiles and primitives as referenced by a tile list is interpreted as the identifying a particular bin intercept from each of the respective bin intercepts computed),
-
Keall does not explicitly disclose but Akenine teaches
-rasterizing a first primitive and all other primitives that have the particular bin intercept (Akenine, paragraph [0046]; Reference discloses pick-sorting is a technique to avoid synchronization when many cores are binning triangles to the same bin. In such a case, there can be N lists per bin, where N is the number of cores. If a core finds that a triangle overlaps (i.e. intercepts) a tile (i.e. bin), it stores the triangle pointer into its list of the triangle bin associated with the tile. Each triangle has a submission order identifier, so the rest of the pipeline can choose a triangle to rasterize from the N lists and chooses the triangle with the lowest submission order identifier. Selection of the primitive for rasterization based on a lowest submission order identifier is interpreted as rasterizing a first primitive and all other primitives that have the same  tile or bin overlap before rasterizing the next primitive in the N list or subsequent bin intercept), 
-and selecting a new particular bin intercept from a remaining subset of the respective bin intercepts computed, wherein the first primitive has the new particular bin intercept (Akenine, Fig. 5; Reference discloses in steps 522-530 a process in which a highest priority tile is selected and any unprocessed geometry is the selected for shading of the vertices of the geometry group and binning of the overlapping tiles or intercepts. The new particular bin interpreted as the selection of vertices of a geometry from the unprocessed geometry group. The new particular bin intercept interpreted as the step for determining whether shading and binning of all groups of overlapping tiles is completed).  
Keall and Akenine are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the image processing techniques of Akenine in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores in parallel applicable to improving load balancing in graphics processing systems such as those taught in Keall.

In regards to claim 11, Keall in view of Akenine teach the computer system of claim 10.
Keall does not disclose but Akenine teaches
-wherein the rasterizing follows an order of processing associated with an arrival identifier of each primitive (Akenine, paragraph [0046]; Reference each triangle has a submission order identifier, so the rest of the pipeline can choose a triangle to rasterize from the N lists and chooses the triangle with the lowest submission order identifier.). 
Keall and Akenine are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the image processing techniques of Akenine in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores in parallel applicable to improving load balancing in graphics processing systems such as those taught in Keall.

In regards to claim 20, Keall discloses a non-transitory computer-readable storage medium including instructions which, when executed in a computer system, cause the computer system to perform operations (Keall, paragraph [0129]; Reference discloses a non-transitory computer readable medium and/or storage medium…having at least one code section executable by a machine and/or a computer, thereby causing the machine and/or computer to perform the steps…for compressing tile lists used for 3D rendering) comprising: 
generating a primitive batch from a plurality of primitives (Keall, paragraphs [0100]-[0101]; Reference at paragraph [0100] discloses the graphics primitives, for example, the triangles 410, 412 and/or 414 may overlap one or more of the tiles 402….The graphics primitives and/or their vertices may define one or more of an image, an object and/or a surface, for example…the view-space coordinates may indicate a rendered object's position on a video screen. Paragraph [0101] discloses the 3D pipeline 300 (i.e. primitive pipeline) may read vertex information for the graphics primitives represented in modeling space and may apply various transforms that may place the primitives, for example, the triangles 410, 412 and/or 414 at certain coordinates within the tiled view-space frame 400. The transforming of the triangle to view space coordinate by the 3D pipeline interpreted as the generating of the primitive batch regarding the triangles from the 3D pipeline); 
-computing respective bin intercepts for each of a plurality of primitives in the primitive batch (Keall, paragraph [0106]; Reference discloses during the tile binning phase, primitives may be transformed into view-space and corresponding view-space coordinates for vertices of the primitives may be determined (i.e. the computing of bin or tile intercepts for the triangles or primitives. As such, the binning phase may be referred to as a coordinate shading phase. Primitives that overlap a tile may be identified. Geometry touching of tile analogous to bin intercept as the overlapping is the intercepting of the primitive and corresponding tile or bin); 
-and; shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed (Keall, paragraph [0127]; Reference discloses the tile lists 430 may be utilized to reference the one or more vertices and/or the one or more graphics primitives during vertex shading, for example, during the tile rendering phase….The graphics primitives and/or vertices that overlap at least a portion of a tile defined in the view-space may be determined. For example, the triangle A 410 and triangle C 414 may overlap the tile (1, 2) 406. The shading performed based on vertices or primitives of a tile list having respective overlap or intercept coordinates is interpreted as shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed), 
-wherein iteratively processing each of the respective bin intercepts comprises: -26- 7362859.1AMDATI-130053-US-CON3 identifying a particular bin intercept from each of the respective bin intercepts computed (Keall, paragraph [0106]; Reference discloses In operation, rendering of the triangles 410, 412 and/or 414 may comprise a tile binning phase and a tile rendering phase…Primitives that overlap a tile may be identified. For example, the tile (1, 0) 404 may be overlapped by the triangle A 410. The tile (2, 1) 406 may be overlapped by the triangle A 410 and the triangle C 414. Vertex information and/or vertex attributes may be stored in indexed records within the table of vertices 450. For each tile 402, a tile list may be generated during the tile binning phase that may comprise compressed indices that may be utilized to index vertices within the table of vertices 450. The identifying of a primitive that overlaps (i.e. intercepts) a particular tile from the group of overlapped tiles and primitives as referenced by a tile list is interpreted as the identifying a particular bin intercept from each of the respective bin intercepts computed.), 

Keall does not explicitly disclose but Akenine teaches
-rasterizing a first primitive and all other primitives that have the particular bin intercept (Akenine, paragraph [0046]; Reference discloses pick-sorting is a technique to avoid synchronization when many cores are binning triangles to the same bin. In such a case, there can be N lists per bin, where N is the number of cores. If a core finds that a triangle overlaps (i.e. intercepts) a tile (i.e. bin), it stores the triangle pointer into its list of the triangle bin associated with the tile. Each triangle has a submission order identifier, so the rest of the pipeline can choose a triangle to rasterize from the N lists and chooses the triangle with the lowest submission order identifier. Selection of the primitive for rasterization based on a lowest submission order identifier is interpreted as rasterizing a first primitive and all other primitives that have the same  tile or bin overlap before rasterizing the next primitive in the N list or subsequent bin intercept), 
-and selecting a new particular bin intercept from a remaining subset of the respective bin intercepts computed, wherein the first primitive has the new particular bin intercept (Akenine, Fig. 5; Reference discloses in steps 522-530 a process in which a highest priority tile is selected and any unprocessed geometry is the selected for shading of the vertices of the geometry group and binning of the overlapping tiles or intercepts. The new particular bin interpreted as the selection of vertices of a geometry from the unprocessed geometry group. The new particular bin intercept interpreted as the step for determining whether shading and binning of all groups of overlapping tiles is completed).
Keall and Akenine are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the image processing techniques of Akenine in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores in parallel applicable to improving load balancing in graphics processing systems such as those taught in Keall.

Claims 3, 6-9, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keall (US 2011/0216069 A1) in view of Akenine-Moller (US 2015/0145873 A1) as applied to claims 1 and 11 above, and further in view of Duluk, Jr. (US 2007/0165035 A1, hereinafter referenced “Duluk Jr”).

In regards to claim 3, Keall in view of Akenine teach the method of claim 1.
Keall and Akenine does not explicitly disclose but Duluk Jr teaches
-wherein the rasterizing includes a deferred shading processing operation in response to the particular bin intercept having an overlapping region of more than one primitive (Duluk, Jr., Abstract and paragraph [0952]; References disclose deferred shading process where immediate shading is not performed or delayed until receiving all or complete set of primitives. Fig. C16 and paragraph [0150] illustrates and example where the screen is divided into tiles and multiple primitives overlap a single tile).  
Keall and Akenine are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the image processing techniques of Akenine in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores in parallel applicable to improving load balancing in graphics processing systems such as those taught in Keall.
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Akenine.

In regards to claim 6, Keall in view of Akenine teach the method of claim 1.
Keall and Akenine does not explicitly disclose but Duluk Jr teaches
-wherein generating a primitive batch comprises: identifying an appropriate primitive batch for a sequence of primitives (Duluk, Jr., paragraph [0388] and [0389]; Reference at paragraph [0388] discloses time order tile processing and reassociating mode packets for relevant tiles at appropriate times in recreating time-order sequence of primitives); 
-and generating a new primitive batch if an appropriate batch is not identified (Duluk, Jr., paragraph [0388], [0389], and [0390]; Reference at paragraph [0388] discloses processing and reassociating mode packets for relevant tiles at appropriate times so when appropriate mode data (such as time order mode) is not identified since it has changed, paragraph [0389] describes the data is fetched pertaining to the next vertex of a primitive).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Akenine.

In regards to claim 7, Keall in view of Akenine teach the method of claim 1.
Keall and Akenine does not explicitly disclose but Duluk Jr teaches
-further comprising: determining the primitive batch is at a maximum capacity (Duluk, Jr., paragraph [0680]; Reference discloses polygon memory overflow or reaching max capacity); 
-and 5449359-1AMDATI-130053-US-CNTin response to determining that the primitive batch is at maximum capacity, double-buffering an additional sequence of primitives, wherein the double buffering occurs while the primitive batch is processed (Duluk, Jr., paragraphs [0680] and [0681]; Reference at paragraph [0681] discloses double buffered system in which writing and reading operations are being performed for the polygon data in polygon memory).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Akenine.

In regards to claim 8, Keall in view of Akenine in further view of Duluk Jr teach the method of claim 3.
Keall and Akenine does not explicitly disclose but Duluk Jr teaches
-wherein the deferred shading processing operation (Duluk, Jr, paragraph [0604]; Reference discloses deferred rasterization or shader operation performed until after hidden surface removal) comprises: delaying shading of pixels associated with each primitive of particular bin intercept until receipt of a complete set of pixels for the particular bin intercept (Duluk, Jr., Abstract and paragraphs [0937] [0952]; References at paragraph [0937] discloses graphics processor for implementing setup 215 which performs deferred shading process where immediate shading is not performed or delayed until receiving all or complete set of primitives (which comprise of pixels)); 
-determining contributing and non-contributing fragments associated with each bin, wherein the contributing fragments affect at least one of a final pixel color and a pixel depth (Duluk, Jr., paragraph [0955]-[0956]; Reference at paragraph [0956] discloses culling or removal of primitive that do not contribute to the final output with respect to depth and the tile current tile or bin); 
-discarding non-contributing fragments (Duluk, Jr., paragraphs [0304] and [0956]; Reference at paragraph [0956] disclose removal of primitives that do not contribute to final rendered image); and shading all contributing fragments (Duluk, Jr., paragraphs [0304] and [0956]; References disclose processing of remaining primitives that are visible in paragraph [0304]).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Akenine.

In regards to claim 9. Keall in view of Akenine in further view of Duluk Jr teach the method of claim 1.
Keall and Akenine does not explicitly disclose but Duluk Jr teaches
-wherein the shading is performed in a delayed manner such that the shading begins after a depth test for pixels of each primitive of the primitive batch (Duluk, Jr., Abstract and paragraphs [0937] and [0952]; References at paragraph [0937] discloses graphics processor for implementing setup 215 which performs deferred shading process where immediate shading is not performed or delayed until receiving all or complete set of primitives (which comprise of pixels)).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Akenine.

In regards to claim 12, Keall in view of Akenine teach the computer system of claim 10.
Keall and Akenine does not explicitly disclose but Duluk Jr teaches
-wherein the rasterizing includes a deferred shading processing operation in response to the particular bin intercept having an overlapping region of more than one primitive (Duluk, Jr., Abstract and paragraph [0952]; References disclose deferred shading process where immediate shading is not performed or delayed until receiving all or complete set of primitives. Fig. C16 and paragraph [0150] illustrates and example where the screen is divided into tiles and multiple primitives overlap a single tile).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Akenine.
  
In regards to claim 15, Keall in view of Akenine teach the computer system of claim 10.
Keall and Akenine does not disclose but Duluk Jr teaches
-wherein the one or more processing units are further configured to capture a subset of the one or more primitives into the primitive batch including temporally related primitives when generating the primitive batch, the subset being based on a predetermined threshold (Duluk, Jr., paragraph [1290]; Reference discloses primitive reaching a point where it will be out of time order interpreted as a threshold as this is part of a conservative hidden surface removal  process with alpha test for a batch of primitives which can be kept or discarded thus being a subset of the original primitive batch.), wherein the predetermined threshold is based on at least one of a maximum batch value, a state storage full threshold, a primitive dependency, and an identification of a last arriving primitive (Duluk, Jr., paragraphs [1323]; Reference discloses primitives rendered in time order as a counter determines a primitive dependency based on the last or previous primitive).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Akenine.

In regards to claim 16, Keall in view of Akenine teach the computer system of claim 10.
Keall and Akenine does not explicitly disclose but Duluk Jr teaches
-wherein the one or more processing units are further configured to: identify an appropriate primitive batch for a sequence of primitives (Duluk, Jr., paragraph [0388] and [0389]; Reference at paragraph [0388] discloses time order tile processing and reassociating mode packets for relevant tiles at appropriate times in recreating time-order sequence of primitives); and generate a new primitive batch if an appropriate batch is not identified (Duluk, Jr., paragraph [0388], [0389], and [0390]; Reference at paragraph [0388] discloses processing and reassociating mode packets for relevant tiles at appropriate times so when appropriate mode data (such as time order mode) is not identified since it has changed, paragraph [0389] describes the data is fetched pertaining to the next vertex of a primitive).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Akenine.

In regards to claim 17, Keall in view of Akenine teach the computer system of claim 10.
Keall and Akenine does not disclose but Duluk Jr teaches
-wherein the one or more processing units are further configured to: determine the primitive batch is at a maximum capacity (Duluk, Jr., paragraph [0680]; Reference discloses polygon memory overflow or reaching max capacity); and double-buffer an additional sequence of primitives in response to a determination that the primitive batch is at maximum capacity, wherein the double buffering occurs while the primitive batch is processed (Duluk, Jr., paragraphs [0680] and [0681]; Reference at paragraph [0681] discloses double buffered system in which writing and reading operations are being performed for the polygon data in polygon memory).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Akenine.

In regards to claim 18, Keall in view of Akenine in further view of Duluk Jr teach the computer system of claim 12.
Keall and Akenine does not explicitly disclose but Duluk Jr teaches
-wherein the one or more processing units are further configured to:  -26- 5449359-1AMDATI-130053-US-CNT delaying shading of pixels associated with each primitive of the particular bin intercept until receipt of a complete set of pixels for the particular bin intercept (Duluk, Jr, paragraphs [0604] and [0937]; Reference at paragraph [0604] discloses deferred rasterization or shader operation performed until after hidden surface removal. Paragraph [0937] discloses graphics processor for implementing setup 215 which performs deferred shading process where immediate shading is not performed or delayed until receiving all or complete set of primitives (which comprise of pixels)); 
-determine contributing and non-contributing fragments associated with each bin, wherein the contributing fragments affect at least one of a final pixel color and a pixel depth (Duluk, Jr., paragraph [0955]-[0956]; Reference at paragraph [0956] discloses culling or removal of primitive that do not contribute to the final output with respect to depth and the tile current tile or bin); 
-discard non-contributing fragments (Duluk, Jr., paragraphs [0304] and [0956]; Reference at paragraph [0956] disclose removal of primitives that do not contribute to final rendered image); 
-and shade all contributing fragments (Duluk, Jr., paragraphs [0304] and [0956]; References disclose processing of remaining primitives that are visible in paragraph [0304]).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Akenine.

In regards to claim 19. Keall in view of Akenine in further view of Duluk Jr teach the computer system of claim 10.
Keall and Akenine does not explicitly disclose but Duluk Jr teaches
-wherein the one or more processing units are further configured to shade in a delayed manner such that the shading begins after a depth test for pixels of each primitive of the primitive batch (Duluk, Jr., Abstract and paragraphs [0937] and [0952]; References at paragraph [0937] discloses graphics processor for implementing setup 215 which performs deferred shading process where immediate shading is not performed or delayed until receiving all or complete set of primitives (which comprise of pixels)).  
Keall and Duluk Jr are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the deferred shading graphics pipeline processor and method of Duluk, Jr. in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores. Further incorporating the deferred shading graphics pipeline processor and method of Duluk, Jr. allows for incorporation of deferred shading processes such as hidden surface removal before rendering a final output in order to remove unnecessary artifacts and enhance processing performance and efficiency applicable to the graphics processing systems as taught in Keall and Akenine.

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keall (US 2011/0216069 A1) in view of Akenine-Moller (US 2015/0145873 A1) as applied to claims 1 and 11 above, and further in view of Baltaretu (6,437,780 B1, hereinafter referenced “Baltaretu”).

In regards to claim 4, Keall in view of Akenine teach the method of claim 1.
Keall and Akenine does not explicitly disclose but Baltaretu teaches 
-wherein the selecting the particular bin intercept comprises: -22- 7362859.1AMDATI-130053-US-CON3 determining initial uppermost-left intersection points for primitives in the primitive batch (Baltaretu, Fig.3A-C and Column 9, lines 46-67; Reference discloses determination of left most tile in regards to scan line processing from left to right for the polygon or primitive (which indicated the bin intercept)).  
Keall and Akenine are combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, to include the image processing techniques of Akenine in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores in parallel applicable to improving load balancing in graphics processing systems such as those taught in Keall.
Keall and Baltaretu are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the tiling and graphics primitive method of Baltaretu in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores in parallel. Further incorporating the tiling method of Baltaretu provides the user a system which can identify bins or tiles and detect overlap with respect to edges of individual tiles and the primitives via scan line methodology to reduce the overall processing time and the memory bandwidth used for rendering convex polygon primitives applicable to the graphics rendering processes as taught in Keall and Akenine’s systems.

In regards to claim 5, Keall in view of Akenine teach the method of claim 1.
Keall and Akenine does not explicitly disclose but Baltaretu teaches 
-wherein selecting the new particular bin intercept comprises: determining next uppermost-left intersection points for the first primitive (Baltaretu, Fig.3A-C and Column 9, lines 46-67; Reference discloses determination of left most tile in regards to scan line processing from left to right for the polygon or primitive as the next tile in the line would be the next upper left intersection point).  
Keall and Baltaretu are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the tiling and graphics primitive method of Baltaretu in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores in parallel. Further incorporating the tiling method of Baltaretu provides the user a system which can identify bins or tiles and detect overlap with respect to edges of individual tiles and the primitives via scan line methodology to reduce the overall processing time and the memory bandwidth used for rendering convex polygon primitives applicable to the graphics rendering processes as taught in Keall and Akenine’s systems.

In regards to claim 13, Keall in view of Akenine teach the computer system of claim 10.
Keall and Akenine does not explicitly disclose but Baltaretu teaches 
-wherein the one or more processing units are configured to determine initial uppermost-left intersection points for primitives in the primitive batch as the particular bin intercept (Baltaretu, Fig.3A-C and Column 9, lines 46-67; Reference discloses determination of left most tile in regards to scan line processing from left to right for the polygon or primitive).  
Keall and Baltaretu are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the tiling and graphics primitive method of Baltaretu in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores in parallel. Further incorporating the tiling method of Baltaretu provides the user a system which can identify bins or tiles and detect overlap with respect to edges of individual tiles and the primitives via scan line methodology to reduce the overall processing time and the memory bandwidth used for rendering convex polygon primitives applicable to the graphics rendering processes as taught in Keall and Akenine’s systems.
  
In regards to claim 14, Keall in view of Akenine teach the computer system of claim 10.
Keall and Akenine does not explicitly disclose but Baltaretu teaches 
-wherein the one or more processing units are configured to determine next uppermost-left intersection points as the next particular bin intercept (Baltaretu, Fig.3A-C and Column 9, lines 46-67; Reference discloses determination of left most tile in regards to scan line processing from left to right for the polygon or primitive as the next tile in the line would be the next upper left intersection point).  
Keall and Baltaretu are also combinable because they are in the same field of endeavor regarding tile processing of graphics data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compressed tile method of Keall, in view of the image processing techniques of Akenine, to include the tiling and graphics primitive method of Baltaretu in order to provide the user with a method for generating tile lists for processing based on coordinates generated for vertices of graphics primitives in regards to view space as taught by Keall while incorporating the image processing techniques of Akenine in order to provide techniques that can delay or even prevent use of memory to store triangles associated with tiles as well as processing resources associated with vertex shading and binning triangles via the use of bounding volumes causing subsequent rasterization of triangles of different tiles by multiples processing cores in parallel. Further incorporating the tiling method of Baltaretu provides the user a system which can identify bins or tiles and detect overlap with respect to edges of individual tiles and the primitives via scan line methodology to reduce the overall processing time and the memory bandwidth used for rendering convex polygon primitives applicable to the graphics rendering processes as taught in Keall and Akenine’s systems.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619